325 F.2d 767
Robert Emmett McCAFFREY, Appellant,v.UNITED STATES of America, Appellee.
No. 20639.
United States Court of Appeals Fifth Circuit.
January 2, 1964.

Robert E. McCaffrey, Atlanta, Ga., for appellant.
Edward A. Kaufman, Asst. U. S. Atty., Miami, Fla., for appellee.
Before CAMERON, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
This is a § 2255 proceeding which questions the validity of the action of the lower court in reducing a sentence from a statutory maximum of ten years to three years. The second sentencing of the appellant is questioned because the action taken was imposed in appellant's absence.


2
The court below made a full and intelligent use of the scheme of the sentencing of a person charged with a crime of which 18 U.S.C. § 4208(b) is a part. Under Rules 43 and 49, Federal Rules of Criminal Procedure and the language of the statute itself, the court's right to review such sentences is extended from sixty days to six months.


3
A close examination of the record discloses that the court below acted in strict conformity with the statute and Rules involved, and that the sentence imposed was justified by the facts before us.


4
Affirmed.